     Case 2:20-cv-09821-JAK-AGR Document 6 Filed 11/05/20 Page 1 of 3 Page ID #:157



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11       PARAMOUNT PROPERTY                     )     NO. CV 20-9821 JAK (AGRx)
12       ADVISORS, INC.,                        )
                                                )
13                 Plaintiff,                   )
                                                )
14                         v.                   )     ORDER TO SHOW CAUSE
                                                )
15       MAXINE J. SHERARD, et al.,             )
                                                )
16                 Defendants.                  )
                                                )
17                                              )

18            On October 23, 2020, Ms. Sherard filed a Notice of Removal and a
19      Request to Proceed In Forma Pauperis.
20            For the reasons discussed below, the Court orders Plaintiff to show cause,
21      on or before November 23, 2020, why this Court should not recommend denial of
22      Plaintiff’s request to proceed without prepayment of filing fees based on improper
23      venue.
24                                              I.
25                                   NOTICE OF REMOVAL
26            Ms. Sherard filed a Notice of Removal of an unlawful detainer action filed in
27      San Diego County Superior Court by Paramount Property Advisors, Inc.
28            Ms. Sherard states that she resides in San Diego, California. (Dkt. No. 1 at
     Case 2:20-cv-09821-JAK-AGR Document 6 Filed 11/05/20 Page 2 of 3 Page ID #:158



 1      1, 32, 148.) The premises that is the subject of the unlawful detainer action is
 2      located in San Diego and was transferred by grant deed to Paramount Property
 3      Advisors at the same address. (Id. at 32, 37.) The unlawful detainer action was
 4      filed in San Diego County Superior Court. (Id. at 31.)
 5                                                  II.
 6                                               VENUE
 7            “A civil action wherein jurisdiction is not founded solely on diversity of
 8      citizenship may, except as otherwise provided by law, be brought only in (1) a
 9      judicial district where any defendant resides, if all defendants reside in the same
10      State, (2) a judicial district in which a substantial part of the events or omissions
11      giving rise to the claim occurred, or a substantial part of property that is the
12      subject of the action is situated, or (3) a judicial district in which any defendant
13      may be found, if there is no district in which the action may otherwise be brought.”
14      28 U.S.C. § 1391(b).
15            All parties appear to be in San Diego, California. The property that is the
16      subject of the underlying the unlawful detainer action is in San Diego, California,
17      and all of the events and omissions underlying the unlawful detainer action
18      occurred there. San Diego is in the Southern District of California. 28 U.S.C. §
19      84(b). None of the parties are located in the Central District of California. The
20      property is not located in this district, and none of the events or omissions are
21      alleged to have occurred here.
22            Accordingly, Plaintiff must explain why his request to proceed without
23      prepayment of fees in this district should not be denied. See Costlow v. Weeks,
24      790 F.2d 1486, 1488 (9th Cir. 1986) (“the district court ha[s] the authority to raise
25      the issue of defective venue on its own motion”); Alexandria v. United States,
26      2007 WL 2947461, *1 (S.D. Cal. 2007) (dismissing complaint for lack of venue at
27      the in forma pauperis stage); see also 28 U.S.C. § 1406(a) (“The district court of
28      a district in which is filed a case laying venue in the wrong . . . district, shall

                                                    2
     Case 2:20-cv-09821-JAK-AGR Document 6 Filed 11/05/20 Page 3 of 3 Page ID #:159



 1      dismiss, or if it be in the interest of justice, transfer such case to any district . . . in
 2      which it could have been brought.”).
 3                                                  III.
 4                                    ORDER TO SHOW CAUSE
 5             IT IS THEREFORE ORDERED that, on or before November 23, 2020,
 6      Plaintiff shall show cause, if there be any, why this Court should not deny
 7      Plaintiff’s request to proceed without prepayment of fees.
 8             Plaintiff is also advised that if she fails to timely respond to this Order
 9      to Show Cause, Plaintiff’s request to proceed without prepayment of fees
10      will be denied without prejudice.
11
12
13      DATED: November 5, 2020
                                                              ALICIA G. ROSENBERG
14                                                         United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
